Exhibit 10.7







NON-EMPLOYEE DIRECTOR COMPENSATION PLAN




Restricted stock grants:




·

To acquire 60,000 shares of restricted common upon election to the board.




·

Awards vest as to one-third of the shares on the date of grant, one-third of the
shares on January 1 of the year following the date of grant and one-third of the
shares on January 1 of the second year following the date of grant, provided the
recipient remains a member of the board as of the vesting date




Reimbursement of expenses:




·

The Company shall reimburse directors for reasonable expenses incurred in
connection with attending board and committee meetings.






